


Exhibit 10.14

 

[Hawaiian Holdings, Inc. Letterhead ]

 

[Grant Date]

 

[Grantee Name]

[Grantee Address]

 

Dear [Grantee Name]:

 

As of  [                        , 20    ] (the “Grant Date”), pursuant to the
2005 Stock Incentive Plan (the “Plan”) of Hawaiian Holdings, Inc. (the
“Company”), the Plan’s administrative committee (the “Committee”) hereby grants
to you a non-qualified stock option (“Option”) to purchase  [          ] shares
of the Company’s Common Stock (“Award”) at an exercise price of $[    .    ] per
share (the “Exercise Price”), subject to the following terms and conditions.

 

This Award is also subject to the applicable terms and conditions of the Plan,
which are incorporated herein by reference, and in the event of any
contradiction, distinction or difference between this letter and the terms of
the Plan, the terms of the Plan will control.  All capitalized terms used herein
have the meanings set forth herein or in the Plan, as applicable.

 

Subject to your continued employment with the Company, including its
Subsidiaries, your Award will vest and become exercisable as follows:

 

·                  [On the first anniversary of the Grant Date, one-fifth of the
Award (         shares) will vest and become exercisable;

·                  On the second anniversary of the Grant Date, an additional
one-fifth of the Award (         shares) will vest and become exercisable;

·                  On the third anniversary of the Grant Date, an additional
one-fifth of the Award (         shares) will vest and become exercisable;

·                  On the fourth anniversary of the Grant Date, an additional
one-fifth of the Award (         shares) will vest and become exercisable; and

·                  On the fifth anniversary of the Grant Date, the final
one-fifth of the Award (         shares) will vest and become exercisable.]*

 

In addition to the vesting schedule provided above, the following enhanced
vesting provision shall also apply to your Award.  In the event that during your
service with the Company, a “Change in Control” (as defined below in Exhibit A)
occurs, then your entire Award will become fully vested and exercisable.

 

Subject to the terms of the Plan and your continued employment through such
date, any vested and exercisable portion of the Option will remain available for
purchase until the [tenth] anniversary of the Grant Date (the “Expiration
Date”).  However, except as specified below, this Option will terminate
immediately if you cease to be employed by the Company or its Subsidiaries for
any reason.  Unless otherwise provided by the Committee, any portion of your
Award that is not vested and exercisable on the date of your termination of
employment with the Company and its Subsidiaries shall be forfeited with no
further compensation due to you.

 

If your employment with the Company or its Subsidiaries terminates prior to the
Expiration Date due to your death or disability, this Option, to the extent it
is exercisable upon your termination, will remain exercisable by you, your
personal representative or the persons who acquire the right to exercise this
Option by bequest or inheritance, as applicable, until the earlier of the end of
the twelve-month period immediately following your death or disability, or

 

--------------------------------------------------------------------------------

* Vesting can be altered as appropriate.

 

--------------------------------------------------------------------------------


 

the Expiration Date.  Unless otherwise provided by the Committee, this Option
shall be forfeited with no further compensation due to you to the extent not
exercised within such period.

 

If the Company or its Subsidiaries terminates your employment for “Cause” (as
defined below in Exhibit A) prior to the Expiration Date, then any unexercised
portion of this Option, regardless of whether such portion is vested or
exercisable, shall be forfeited with no further compensation due to you, unless
otherwise provided by the Committee

 

If your employment with the Company or its Subsidiaries is terminated for any
other reason, prior to the Expiration Date, this Option, to the extent it is
exercisable upon your termination of employment, will remain exercisable until
the earlier of the end of the thirty day period immediately following your
termination of employment or the Expiration Date.  Unless otherwise provided by
the Committee, this Option shall be forfeited with no further compensation due
to you to the extent not exercised within such period.

 

The Option is nontransferable other than by will or the laws of lineal descent;
provided however, that during your lifetime, you may transfer the Option,
without consideration, to immediate family members, to trusts for the benefit of
such immediate family members or to partnerships in which such family members
are the only partners.

 

All or any part of your exercisable Option may be exercised by you upon:
(a) your written notice to the Company of exercise; (b) your payment of the
total Exercise Price in any manner provided for under the terms of the Plan or
as provided by the Committee; and (c) your making appropriate arrangements with
the Company concerning withholding of any taxes that may be due with respect to
such exercise.

 

The Company may impose any conditions on the Award as it deems necessary or
advisable to ensure that all rights granted under the Plan satisfy the
requirements of applicable securities laws.  The Company shall not be obligated
to issue or deliver any shares if such action violates any provision of any law
or regulation of any governmental  authority or national securities exchange.

 

The construction and interpretation of any provision of this Award or the Plan
shall be final and conclusive when made by the Committee.

 

Nothing in this letter shall confer on you the right to continue in the service
of the Company or its Subsidiaries or interfere in any way with the right of the
Company or its Subsidiaries to terminate your service at any time.

 

--------------------------------------------------------------------------------


 

Please sign and return a copy of this letter to Aileen H. Nonaka, Senior
Director, Employee Benefits & Compensation, Telephone: (808) 835-3640;
Facsimile: (808) 835-3692; Email: aileen.nonaka@hawaiianair.com.  Your
acknowledgement must be returned within thirty (30) days; otherwise, the Award
will lapse and become null and void.  Your signature will also acknowledge that
you have received and reviewed the Plan, and that you agree to be bound by the
applicable terms of that document.

 

 

Very truly yours,

 

HAWAIIAN HOLDINGS, INC.

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

ACKNOWLEDGED AND ACCEPTED

 

 

 

 

 

 

 

 

 

 

Name of Recipient:

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

Enclosure:

(Copy of Plan)

 

 

 

(Exhibit A — Definitions)

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 


I.                                         “CAUSE” SHALL HAVE THE MEANING
AFFORDED SUCH TERM IN ANY WRITTEN EMPLOYMENT AGREEMENT BETWEEN YOU AND THE
COMPANY, PROVIDED THAT, IF NO SUCH WRITTEN EMPLOYMENT AGREEMENT EXISTS, CAUSE
SHALL MEAN (A) YOU HAVE ENGAGED IN GROSS MISCONDUCT OR GROSS NEGLIGENCE
RESULTING IN MATERIAL HARM TO THE COMPANY IN CARRYING OUT YOUR DUTIES TO THE
COMPANY, (B) YOU EMBEZZLE ANY AMOUNT OF THE COMPANY’S ASSETS, (C) YOU ARE
CONVICTED (INCLUDING A PLEA OF GUILTY OR NOLO CONTENDERE) OF A FELONY INVOLVING
MORAL TURPITUDE, (D) YOUR BREACH OF ANY WRITTEN POLICY OF THE COMPANY OR ANY
WRITTEN COVENANT CONTAINED IN ANY AGREEMENT ENTERED INTO BETWEEN YOU AND THE
COMPANY, OR (E) YOUR WILLFUL AND MATERIAL FAILURE TO FOLLOW THE LAWFUL
INSTRUCTIONS OF THE COMPANY’S BOARD OR OF YOUR DIRECT SUPERIOR.  NO ACT, OR
FAILURE TO ACT, ON YOUR PART SHALL BE CONSIDERED “WILLFUL” UNLESS DONE, OR
OMITTED TO BE DONE, BY YOU IN BAD FAITH AND WITHOUT REASONABLE BELIEF THAT YOUR
ACTION OR OMISSION WAS IN THE BEST INTEREST OF THE COMPANY.


 


II.                                     “CHANGE IN CONTROL” SHALL MEAN:


 


A.                                   THE ACQUISITION BY AN INDIVIDUAL, ENTITY OR
GROUP (WITHIN THE MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES
EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”)) OF BENEFICIAL OWNERSHIP (WITHIN THE
MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF MORE THAN 50% OF
THE COMBINED VOTING POWER OF THE VOTING SECURITIES OF THE COMPANY ENTITLED TO
VOTE GENERALLY IN THE ELECTION OF DIRECTORS (THE “VOTING SECURITIES”); PROVIDED,
HOWEVER, THAT THE FOLLOWING ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE IN
CONTROL: (A) ANY ACQUISITION, DIRECTLY OR INDIRECTLY BY OR FROM THE COMPANY OR
ANY SUBSIDIARY OF THE COMPANY, OR BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED
TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY,
OR (B) ANY ACQUISITION BY ANY CORPORATION IF, IMMEDIATELY FOLLOWING SUCH
ACQUISITION, 50% OR MORE OF THE THEN OUTSTANDING SHARES OF COMMON STOCK OF SUCH
CORPORATION AND THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES OF SUCH CORPORATION (ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS), ARE BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY ALL OR
SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO, IMMEDIATELY PRIOR TO SUCH
ACQUISITION, WERE THE BENEFICIAL OWNERS OF THE THEN OUTSTANDING COMMON STOCK OF
THE COMPANY (“COMMON STOCK”) AND THE VOTING SECURITIES IN SUBSTANTIALLY THE SAME
PROPORTIONS, RESPECTIVELY, AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO SUCH
ACQUISITION, OF THE COMMON STOCK AND VOTING SECURITIES; OR


 


B.                                     THE OCCURRENCE OF A REORGANIZATION,
MERGER OR CONSOLIDATION, OTHER THAN A REORGANIZATION, MERGER OR CONSOLIDATION
WITH RESPECT TO WHICH ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES
WHO WERE THE BENEFICIAL OWNERS, IMMEDIATELY PRIOR TO SUCH REORGANIZATION, MERGER
OR CONSOLIDATION, OF THE COMMON STOCK AND VOTING SECURITIES BENEFICIALLY OWN,
DIRECTLY OR INDIRECTLY, IMMEDIATELY AFTER SUCH REORGANIZATION, MERGER OR
CONSOLIDATION 50% OR MORE OF THE THEN OUTSTANDING COMMON STOCK AND VOTING
SECURITIES (ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS) OF THE
CORPORATION RESULTING FROM SUCH REORGANIZATION, MERGER OR CONSOLIDATION IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR RESPECTIVE OWNERSHIP, IMMEDIATELY
PRIOR TO SUCH REORGANIZATION, MERGER OR CONSOLIDATION, OF THE COMMON STOCK AND
VOTING SECURITIES; OR

 

--------------------------------------------------------------------------------



 


C.                                     THE OCCURRENCE OF (A) A COMPLETE
LIQUIDATION OR SUBSTANTIAL DISSOLUTION OF THE COMPANY, OR (B) THE SALE OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, IN EACH
CASE OTHER THAN TO A SUBSIDIARY, WHOLLY-OWNED, DIRECTLY OR INDIRECTLY, BY THE
COMPANY OR TO A HOLDING COMPANY OF WHICH THE COMPANY IS A DIRECT OR INDIRECT
WHOLLY OWNED SUBSIDIARY PRIOR TO SUCH TRANSACTION; OR


 


D.                                    DURING ANY PERIOD OF TWELVE (12)
CONSECUTIVE MONTHS, THE INDIVIDUALS AT THE BEGINNING OF ANY SUCH PERIOD WHO
CONSTITUTE THE BOARD AND ANY NEW DIRECTOR (OTHER THAN A DIRECTOR DESIGNATED BY A
PERSON OR ENTITY WHO HAS ENTERED INTO AN AGREEMENT WITH THE COMPANY OR OTHER
PERSON OR ENTITY TO EFFECT A TRANSACTION DESCRIBED ABOVE) WHOSE ELECTION BY THE
BOARD OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY A
VOTE OF AT LEAST TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO
EITHER WERE DIRECTORS AT THE BEGINNING OF ANY SUCH PERIOD OR WHOSE ELECTION OR
NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO
CONSTITUTE A MAJORITY OF THE BOARD.

 

--------------------------------------------------------------------------------
